DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the 35 USC § 101 have been fully considered but do not address the substance of the rejection. Claims 1-10 were rejected in the prior art rejection because independent claim 1 claims a “virtual control unit” which is not comprehensively defined in the specification and can be interpreted to be software per se. Examiner suggests the following language as a preamble to claim 1: “A non-transitory computer readable storage medium storing program instructions that, when executed by a computer, cause the computer to implement a virtual control unit according to the AUTOSAR standard, the virtual control unit comprising;” and the cancellation of the newly added claim 13.
Applicant's arguments regarding the 35 USC § 112 have been fully considered but are not persuasive.  Applicant argues that the claims are allowable because “Applicants do not believe that any clarification is required. That is, the Examiner asserts that “there is no step of determining the calculation rate of the environmental model. Therefore, it is unclear how a rate is determined to be less than or equal to the calculation rate of the environment model.” Applicants respectfully submit that there is nothing ambiguous about the plain meaning of the features recited in claim 10. That is, claims 1-10 do not define a method. Claim 10 merely further defines the calculation rate, introduced in claim 8, and asserts that a rate at which the signals are transmitted between the environment model and the virtual control unit is less than or equal to the calculation rate of the environment model. Claim 10 simply defines that one rate is less than or equal to another rate. It is not necessary for the claims to define how these rates are determined.” (Applicant’s Remarks, Pg. 8). Examiner respectfully disagrees. Claim 8 does not define the calculation rate of the environment model. Therefore, it is unclear how a rate is determined to be less than or equal to the calculation rate of the environmental model if there is no indication of a calculation rate of said environmental model. There is no basis for a comparison because no calculation rate is established. The rejection is maintained.
Applicant's arguments regarding the 35 USC § 102 have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “In Holler, as noted by the Examiner, the functionality equivalent substitute functions are executed in the simulation environment. Thus, the functionality equivalent substitute functions are not executed in the virtual control unit as in the claimed invention.” (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. Holler teaches that the virtual control unit encompasses simulation modules that are executed in the simulation environment. ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof. The software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU) During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; [0013],  A corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof. In accordance with a simulation method in accordance with the invention, the relevant technical system or controller is simulated by executing the operating software modified in accordance with the invention in the simulation environment; and [0032], the substitute interface layer 21 recreates the functional behavior of the hardware-dependent interface layer 15 such that the hardware access operations 18 of the operating software 10 on the microcontroller 100, including the peripherals thereof, are replaced by simulator access operations 24 on the simulator 201, so that the demanded functional behavior of the hardware-dependent software components is recreated by the relevant substitute functions 23)).
Applicant also argues that the claims are allowable because “Applicants further note that while Holler teaches a hardware abstraction layer, Holler does not include any teaching that the hardware abstraction layer is configured for the simulation of at least one hardware component.”  (Applicant’s Remarks, Pg. 13). Examiner respectfully disagrees. Holler teaches a hardware abstraction layer configured to simulate at least one hardware component. ([0012], the operating software comprises multiple software layers based on one another, for example …a hardware abstraction layer; [0013], A corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof; and [0029], the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3)).
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
	Claims 1 and 11 are objected to because of the following informalities:  
Claims 1, 11, and 17: The acronyms AUTOSAR and ECU should be expanded; and 
Claim 4: The acronym MCAL should be expanded. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 and 14-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 1 recites a “virtual control unit,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a “virtual control unit” covers software per se in view of the ordinary and customary meaning of “virtual control unit” particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor” and a “memory.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-12 and 13-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “simulation of at least one hardware component” being performed by the hardware layer (i.e. it is unclear whether the hardware component is associated with the virtual control unit. Is the hardware component a component that is connected to a physical control unit that is simulated along with the virtual control unit?). Claim 11 contains similar language and is rejected for the same reasons. Claims 2-10 and 12-16 are rejected due to their dependency on independent claims 1 and 11 respectively; and
As per claim 10, it is unclear what is meant by “wherein a rate at which signals are transmitted between the environment model and the virtual control unit is less than or equal to the calculation rate of the environment model” (i.e. there is no step of determining the calculation rate of the environment model. Therefore, it is unclear how a rate is determined to be less than or equal to the calculation rate of the environment model.); and
As per claim 14, it is unclear what is meant by the acronym TTL. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11-12, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102 as being anticipated by Holler et al. (United States Patent Application Publication 2018/0052698).
As per claim 1, Holler teaches the invention  as claimed including a virtual control unit ([0003], The software models of controllers are usually referred to as a " virtual controller" or "virtual electronic control unit" (virtual ECU)) according to the AUTOSAR standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard), comprising: 
	a service layer ([0012], the operating software comprises multiple software layers based on one another, for example …a service layer ("middleware")); 
	An ECU abstraction layer ([0003], the software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU); and [0027], Hardware-independent components of the operating software 10 are particularly in the application layer 11, which…provides essential functionalities of the operating software. The application layer 11 interacts, if need be via a suitable runtime environment (not depicted), with the underlying components and layers of the operating software 10 that are closer to the hardware. In connection with the AUTOSAR standard, an AUTOSAR runtime environment, for example, provides mediation between the application layer 11 and the underlying standard-compliant layers 12, 13, 14);
	a microcontroller abstraction layer ([0012], Specific examples of service and hardware abstraction layers are …the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard); and 
	a hardware layer that is configured for the simulation of at least one simulated hardware component ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof; [0012], the operating software comprises multiple software layers based on one another, for example …a hardware abstraction layer; [0013], A corresponding simulation environment comprises a simulator of the relevant technical system or controller that is suitable for executing the operating software modified in accordance with the invention and thereby simulating the technical system or controller without accessing the hardware thereof; and [0029], the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3)) the at least one simulated hardware component being connected to a physical control unit that is simulated along with the virtual control unit ([0012], the operating software to be modified in accordance with the invention is installed on an electronic controller (ECU) that controls and/or regulates other technical systems within a vehicle. The hardware-dependent software components of the operating software interact with a microcontroller that is on the controller and with the peripherals of said microcontroller, and if need be with further hardware components; and [0029], modifying the operating software 10 as depicted in FIG. 2a, which is based on the microcontroller 100 of the controller, with modified operating software 20, executable in a simulation environment 200, that is independent of the hardware of the controller and of the microcontroller 100…all the hardware-dependent software components or functions 17 of the operating software 10 are ascertained (step S1) and subsequently replaced by functionally equivalent substitute functions 23 (step S2) such that finally the functional behavior of the operating software 10 can be reproduced by simulating the modified operating software 20 in the simulation environment 200 (step S3));
	wherein the virtual control unit ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof. The software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU)) is connected to an environment model for the simulation ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software), and 
	wherein, during the simulation, signals are exchanged at a physical level between the environment model and the virtual control unit ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces (“application binary interfaces”, ABI), these being able to be deduced using specifications).
	
As per claim 2, Holler teaches, wherein the hardware layer comprises a plurality of hardware layer modules which are designed in accordance with the AUTOSAR standard ([0012], Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard; and [0014], the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software), including a basic software module ([0012], Specific examples of service and hardware abstraction layers are … the hardware-dependent basic software layer).

As per claim 3, Holler teaches, wherein at least one of the plurality of hardware layer modules ([0014], the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software) is configured to simulate a respective hardware component (Abstract, the hardware-dependent software components are automatically identified (step S1), and the substitute functions 23 are automatically ascertained or produced. On execution in a suitable simulation environment 200 (step S3), the operating software 20 modified in this way simulates the technical system independently of the real hardware 100 thereof; [0030], The simulation environment 200 comprises the actual simulator 201, which replaces the required functionalities of the hardware-dependent software components, and an instruction set simulator 202. When the operating software 10 is modified in accordance with steps S1 and S2, the interface layer 15 is transformed using the hardware-dependent functions 17 into an interface layer 21 that is independent of the real hardware and whose hardware-independent substitute functions 23 provide the functionality of the hardware-dependent functions 17; and [0032], substitute interface layer 21 recreates the functional behavior of the hardware-dependent interface layer 15 such that the hardware access operations 18 of the operating software 10 on the microcontroller 100, including the peripherals thereof, are replaced by simulator access operations 24 on the simulator 201).

As per claim 4, Holler teaches, wherein the microcontroller abstraction layer comprises a plurality of MCAL modules ([0012], Specific examples of service and hardware abstraction layers are …the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard… the hardware-dependent software components available in the hardware-dependent basic software layer are replaced by hardware-independent substitute functions), wherein the MCAL modules are connectable to the hardware layer modules ([0011], The hardware-dependent software components of the operating software access the hardware of the technical system directly, for example the microcontroller of a controller and, in this case, generally the peripherals of the microcontroller. In particular, this access can be effected directly on registers of the peripherals of the microcontroller in machine language by utilizing the instruction set; and [0028], The abstraction layer 14 provides controller-specific functionalities that access the microcontroller 100 of the controller by virtue of standardized interfaces 16 being used to address hardware-dependent functions 17 that perform the actual hardware access 18 to the microcontroller 100. The interfaces 16 between the hardware-independent components of the operating software 10 in the abstraction layer 14 and the hardware-dependent components of the operating software 10 in the interface layer 15 are binary interfaces ("application binary interfaces", ABI), these being able to be deduced using specifications. These specifications describing hardware and/or software can comply with a standard).

As per claim 5, Holler teaches, wherein the hardware layer is configured such that events are generated within the virtual control unit ([0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software; and [0018], it is also possible for the entire interface layer to be replaced by a substitute interface layer or substitute layer that, on execution of the modified operating software, provides, within the simulation environment, a functionality that comprises function calls to the substitute functions or the full functionality of the interface layer, instead of the hardware-dependent software components).

As per claim 11, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. 

As per claim 12, Holler teaches, wherein the virtual control unit is connected to an environment model ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof. The software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU); [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software; and [0032], the substitute interface layer 21 recreates the functional behavior of the hardware-dependent interface layer 15 such that the hardware access operations 18 of the operating software 10 on the microcontroller 100, including the peripherals thereof, are replaced by simulator access operations 24 on the simulator 201, so that the demanded functional behavior of the hardware-dependent software components is recreated by the relevant substitute functions 23)).

As per claim 13, Holler teaches, wherein the virtual control unit comprises software running on a simulator of a computer processor ([0003], technical system being recreated by a virtual system and simulated as a software model in a suitable development and simulation environment. Such a software model can be used to model both the operating software of the technical system and the hardware thereof. The software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU); and [0032], the substitute interface layer 21 recreates the functional behavior of the hardware-dependent interface layer 15 such that the hardware access operations 18 of the operating software 10 on the microcontroller 100, including the peripherals thereof, are replaced by simulator access operations 24 on the simulator 201, so that the demanded functional behavior of the hardware-dependent software components is recreated by the relevant substitute functions 23)).

As per claim 14, Holler teaches wherein no TTL signals are exchanged between the environment model and the virtual control unit ([0003], During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; [0008], the technical system is simulated by execution of the modified operating software in a suitable simulation environment independently of the hardware thereof; and [0014], Instead of the hardware-dependent software components, the functionally equivalent substitute functions are executed in the simulation environment. These can either be integrated as integral parts into the modified operating software or, as a preference, can be outside the modified operating software in a form executable directly by the simulation environment, with the functionally equivalent substitute functions returning both results and return values to the respective calling functions within the modified operating software. In this case, the substitute functions are, by way of example, in a function library with substitute functions or in supplementary functional modules with substitute functions that are called as soon as the hardware-independent component of the operating software needs the functionality of a hardware-dependent software component and said functionality is provided via the modified components of the operating software). 

As per claim 16, Holler teaches wherein the virtual control unit is stored in a non-transitory, computer readable medium ([0030], The simulation environment 200 comprises the actual simulator 201, which replaces the required functionalities of the hardware-dependent software components, and an instruction set simulator 202; and Claim 14, A simulation environment, comprising a simulator of a technical system, particularly of a controller for controlling or regulating at least one technical device, wherein the simulator is configured and set up to execute operating software of the technical system modified using a method of claim 1 such that the technical system is simulated).

As per claim 17, this is the “simulator claim” corresponding to claim 1 and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holler as applied to claims 1 and 11 and in further view of Scharfe et al. (United States Patent Application Publication 2015/0346716).
As per claim 6, Holler fails to specifically teach wherein the hardware layer is configured such that the at least one hardware component is simulated with a different calculation rate.
	However, Scharfe teaches, wherein the hardware layer is configured such that the at least one hardware component is simulated with a different calculation rate ([0019]; and [0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen; [0022], it can be advantageous here for the data conversion unit to simulate, in particular to the graphics processor unit, a connected visualization unit that has the capability of visualizing image data at this frame rate, in particular without this actually being the case;  [0025], the data conversion unit can also be further configured to hold available in internal storage operating parameters such as, e.g., the frame rate to be used, and to transmit them upon connection to a visualization interface of the data processing system that carries out the simulation so that the system, in particular at least one graphics processor unit thereof, configures itself accordingly; and [0036], the sensor data received as image data are converted into network packets containing the sensor data, e.g., for an Ethernet network connection 7, through which the control unit 8 under test of a LIDAR sensor receives these simulated data transmitted through the transmitting interface 6b).

	Holler and Scharfe are analogous because they are both related to testing using virtualized electronic controllers. Holler teaches a testing method utilizing a virtual controller that include several abstraction layers. ([0003], the software models of controllers are usually referred to as a “virtual controller" or "virtual electronic control unit" (virtual ECU). During testing of a controller, the operating software source code, for example, is translated (compiled) for a defined simulation environment, simulated therein, tested and if need be developed further; and [0012], the operating software comprises multiple software layers based on one another, for example an application layer, a service layer ("middleware"), an operating system and/or a hardware abstraction layer. Specific examples of service and hardware abstraction layers are the runtime environment (RTE) and the hardware-dependent basic software layer ("microcontroller abstraction layer", MCAL) in accordance with the AUTOSAR standard. In accordance with the invention, the hardware-dependent software components available in the hardware-dependent basic software layer are replaced by hardware-independent substitute functions).  Scharfe also teaches a testing method utilizing a virtual controller that includes several abstraction layers.  (Abstract, A method and a device for testing a control unit, in which sensor data are transmitted over a network connection to a real or simulated control unit, which data are calculated by a data processing system using simulation, in which the simulation of the sensor data takes place at least in part with at least one graphics processor of at least one graphics processor unit of the data processing system. The simulated sensor data are encoded in image data that are output via a visualization interface to a data conversion unit that simulates a visualization unit connected to the visualization interface).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Holler would be modified with the simulation techniques that include varying calculation rates used for simulation testing taught by Scharfe in order to perform testing of electronic control units. Therefore, it would have been obvious to combine the teachings of Holler and Scharfe. 

As per claim 7, Holler teaches, wherein the hardware layer is configured to simulate a plurality of hardware components ([0039], The mapping rules 41 are used in connection with step S2 in order to assign to the identified hardware-dependent functions 17 those substitute functions 23 which, on execution in the simulation environment 200, provide a functionality that is equivalent to the functionality that results in the relevant hardware-dependent function 17 in interaction with the hardware of the microcontroller 100).

	Holler fails to specifically teach, wherein the individual hardware components are simulated substantially simultaneously with different calculation rates.
	However, Scharfe teaches, wherein the individual hardware components are simulated substantially simultaneously with different calculation rates ([0035], In the simulation of at least the sensor data, this graphics processor unit 2 can use a shader 3 that is used only to encode the simulated sensor data of the LIDAR in image data and to output it through a visualization interface 9, e.g., a DVI port, display port, HDMI port, etc. for example with a frame rate that is increased greatly relative to the PAL or NTSC standard, e.g., 1000 Hz. An additional shader 4 can be operated in parallel in the graphics processor unit 2 to carry out normal visualization of the simulated scene, for example on a monitor 5).
	The same motivation used in the rejection of claim 6 is applicable to the instant claim.

As per claim 8, Holler fails to specifically teach, wherein, during the simulation, a calculation rate of the environment model deviates from a calculation rate of a hardware component model.
	However, Scharfe teaches, wherein, during the simulation, a calculation rate of the environment model ([0019], graphics processor unit used for the simulation itself checks a visualization interface that is associated therewith at least logically, and if applicable and preferably also physically, for the presence of compatible connected visualization devices, and adapts the interface and encoding of image data for a detected visualization unit, for example with regard to image resolution and/or frame rate) deviates from a calculation rate of a hardware component model ([0020], Since the transmission rate would be sharply limited in the customary visualization mode with a frame rate of 50 or 60 Hz, the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen; and [0021], The invention can provide such a technically extreme frame rate because actual visualization of the image data containing the simulated sensor data does not take place, at least not through the visualization interface that according to the invention is used for purposes other than originally intended, and the extreme increase in the frame rate only serves to increase the data transmission rate).
	The same motivation used in the rejection of claim 6 is applicable to the instant claim.

As per claim 10, Scharfe teaches, wherein a rate at which the signals are transmitted between the environment model and the virtual control unit is less than or equal to the calculation rate of the environment model ([0035], In the simulation of at least the sensor data, this graphics processor unit 2 can use a shader 3 that is used only to encode the simulated sensor data of the LIDAR…An additional shader 4 can be operated in parallel in the graphics processor unit 2 to carry out normal visualization of the simulated scene, for example on a monitor 5).

As per claim 15, Holler fails to specifically teach, wherein the signals exchanged at the physical level include rotation rates in degrees/second unit or electrical voltage values in volt unit.
	However, Scharfe teaches wherein the signals exchanged at the physical level include rotation rates in degrees/second unit or electrical voltage values in volt unit ([0020], the invention can provide here that the encoding and output of the image data with sensor data encoded therein takes place with frame rates above these customary standard frame rates that are used pursuant to applicable standards such as, e.g., PAL or NTSC. For example, frame rates above 500 Hz, preferably above 1000 Hz, are chosen).
	The same motivation used in the rejection of claim 6 is applicable to the instant claim.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Galula et al. (United States Patent Application Publication 20160381068) {Teaches modeling control unit behavior using a virtualized electronic control unit};
Schultalbers et al. (United States Patent Application Publication 20180329408) {Teaches a HIL simulation environment for testing using a virtualized electronic control unit}; and
Fischer et al. (United States Patent Application Publication 20180101501) {Teaches a HIL simulation environment for testing using a virtualized electronic control unit including several virtualized modules for simulating a physical electronic control unit}.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199